Citation Nr: 0904352	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  06-33 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to an evaluation in excess of 50 percent for his 
service-connected post traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to 
February 1970.  
This matter comes before the Board of Veterans Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a statement dated October 2008, the Veteran asserted that 
he was being treated by a VA psychologist for his PTSD until 
May 2008, when, according to the Veteran, he stopped 
treatment because he felt psychological counseling was not 
productive and caused him to feel worse.  The last treatment 
record on file is dated September 2006.  There is no 
indication that any attempt was made to obtain the Veteran's 
VA treatment records for the period after September 2006.  
See,  e.g. Bell v. Derwinski,  2 Vet. App. 611, 613 (1992) 
(VA treatment records are in constructive possession of the 
Secretary, and must be considered if the material could be 
determinative of the claim).  It is noted that the case was 
at the Board at the time of this notice.

The Board notes that VA regulations provide that VA will make 
as many requests as are necessary to obtain relevant records 
from a federal department or agency, such as a VA medical 
facility.  VA will end such efforts only if it concludes that 
the records sought do not exist, or that further attempts to 
obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2).

The Veteran also stated in his October 2008 statement that 
the symptoms associated with his PTSD got worse since his 
last VA exam in July 2005.  The Veteran claimed that he 
experienced increased anxiety, depression, anger, insomnia, 
nightmares, and difficulties in occupational functioning 
since May 2008.  Given these statements, the Board finds that 
a more contemporaneous VA examination is necessary.  See 
VAOGCPREC 11-95 (April 7, 1995) (where a claimant asserts to 
the Board that there has been a further increase in the 
severity of his disability subsequent to the RO decision, the 
duty to assist may require that the Board remand the issue 
for additional evidentiary development, including a new 
examination). 

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining the need for 
additional evidence regarding his claim 
in accordance with 38 U.S.C.A. §§ 5013 
and 5103A (West 2002 & Supp. 2008).

The letter must inform the Veteran about 
the information and evidence necessary to 
substantiate the claim, notify him of the 
type of evidence VA will attempt to 
obtain on his behalf and the type of 
evidence he is expected to provide, and 
request that he provide any and all 
evidence currently in his possession.  
Furthermore, the letter should comply 
with the guidance concerning notice as 
set forth in Vasquez-Flores v. Peake,  22 
Vet. App. 37 (2008).

2.  The RO should take appropriate steps 
to contact the Veteran in order to have 
him provide information referable to all 
treatment that he received for his PTSD 
since September 2006. Based on the 
response, the RO/AMC should undertake all 
necessary action to obtain copies of all 
clinical records from any identified 
treatment source. The Veteran should also 
be informed that he can submit evidence 
to support his claim.  VA records should 
be obtained.  If records are not located, 
the claims folder should document the 
efforts made to obtain the records.

3.  The Veteran should then be afforded a 
VA psychiatric examination to determine 
whether his service connected PTSD got 
worse since the last rating examination 
in July 2005, specifically, whether the 
Veteran's PTSD is productive of a level 
of disablement greater than that of 
occupational and social impairment with 
reduced reliability and productivity as 
encompassed by a 50 percent evaluation.

All testing or studies deemed necessary 
should be performed.  The claims files 
should be made available for the 
examiner's review in connection with the 
evaluation.  All clinical manifestations 
of the Veteran's service connected PTSD 
should be reported in detail.  If 
possible, current and past year global 
assessment of functioning (GAF) scores 
attributed solely to the Veteran's PTSD 
should be assigned and their significance 
explained.  The examiner should provide 
an opinion concerning the degree of 
occupational and social impairment 
resulting solely from the Veteran's 
service connected PTSD.  This opinion 
should include an evaluation of the 
degree to which the Veteran's expressed 
difficulties with anger, difficulties 
dealing with co-workers and customers, 
and refusal to interact with certain 
types of customers, is related to his 
PTSD.  Additionally, if any psychiatric 
disorder(s) other than PTSD are 
identified, the examiner should explain 
to what degree such condition(s) cause 
additional impairment.  

All opinions and conclusions expressed by 
the examiner should be supported by a 
complete rationale in the report.  In 
explaining the opinions and conclusions 
reached, the examiner should address the 
previous VA examinations of record, as 
needed.  

4.  After completion of the above 
development, the Veteran's claim should 
be re-adjudicated.  If the determination 
remains unfavorable to the Veteran, he 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC) and given an opportunity to 
respond thereto.  

Then, if indicated, this case shall be returned to the Board 
for the purpose of appellate disposition.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development of other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (2002, West  Supp. 2008)


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




